EXHIBIT 10.1
 
The Cap Confirmation.
 
 
 

--------------------------------------------------------------------------------

 
 
[bslogo.jpg]
 
BEAR STEARNS FINANCIAL PRODUCTS INC.
  383 MADISON AVENUE
NEW YORK, NEW YORK 10179
212-272-4009






DATE:
July 30, 2007
   
TO:
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
ATTENTION:
Trust Administration IN07M3
TELEPHONE:
714-247-6000
FACSIMILE:
714-656-2626
   
FROM:
Derivatives Documentation
TELEPHONE:
212-272-2711
FACSIMILE:
212-272-9857
   
SUBJECT:
Fixed Income Derivatives Confirmation and Agreement
   
REFERENCE NUMBER:
FXNCC9859





The purpose of this long-form confirmation (“Long-form Confirmation”) is to
confirm the terms and conditions of the current Transaction entered into on the
Trade Date specified below (the “Transaction”) between Bear Stearns Financial
Products Inc. (“Party A”) and Deutsche Bank National Trust Company, not in its
individual capacity, but solely as Supplemental Interest Trustee on behalf of
the Supplemental Interest Trust with respect to IndyMac IMSC Mortgage Loan Trust
2007-AR2, Mortgage Pass-Through Certificates, Series 2007-AR2  (“Party B”)
created under the Pooling and Servicing Agreement, dated as of July 1, 2007,
among IndyMac MBS, Inc., (“Depositor”), IndyMac Bank, F.S.B. (“Seller” and
“Servicer”) and Deutsche Bank National Trust Company (“Trustee” and
“Supplemental Interest Trustee”) (the “Pooling and Servicing Agreement”).  This
Long-form Confirmation evidences a complete and binding agreement between you
and us to enter into the Transaction on the terms set forth below and replaces
any previous agreement between us with respect to the subject matter
hereof.  Item 2 of this Long-form Confirmation constitutes a “Confirmation” as
referred to in the ISDA Master Agreement (defined below); Item 3 of this
Long-form Confirmation constitutes a “Schedule” as referred to in the ISDA
Master Agreement; and Annex A hereto constitutes Paragraph 13 of a Credit
Support Annex to the Schedule.


Item 1.
The Confirmation set forth at Item 2 hereof shall supplement, form a part of,
and be subject to an agreement in the form of the ISDA Master Agreement
(Multicurrency - Cross Border) as published and copyrighted in 1992 by the
International Swaps and Derivatives Association, Inc. (the “ISDA Master
Agreement”), as if Party A and Party B had executed an agreement in such form on
the date hereof, with a Schedule as set forth in Item 3 of this Long-form
Confirmation, and an ISDA Credit Support Annex (Bilateral Form - ISDA Agreements
Subject to New York Law Only version) as published and copyrighted in 1994 by
the International Swaps and Derivatives Association, Inc., with Paragraph 13
thereof as set forth in Annex A hereto (the “Credit Support Annex”). For the
avoidance of doubt, the Transaction described herein shall be the sole
Transaction governed by such ISDA Master Agreement.



Item 2.
The terms of the particular Transaction to which this Confirmation relates are
as follows:



Type of Transaction:
Rate Cap
   
Notional Amount:
With respect to any Calculation Period, the amount set forth for such
Calculation Period on Schedule I attached hereto.
   

 
 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 2 of 23


Trade Date:
July 26, 2007
   
Effective Date:
July 30, 2007
   
Termination Date:
July 25, 2012
   
Fixed Amounts:
     
Fixed Rate Payer:
Party B
   
Fixed Rate Payer
 
Payment Dates:
July 30, 2007
   
Fixed Amount:
USD 485,000
   
Floating Amounts:
     
Floating Rate Payer:
Party A
   
Cap Rate:
With respect to any Calculation Period, the rate set forth for such Calculation
Period on Schedule I attached hereto.
 
 
Floating Rate Payer
 
Period End Dates:
The 25th calendar day of each month during the Term of this Transaction,
commencing August 25, 2007, and ending on the Termination Date, with No
Adjustment.
   
Floating Rate Payer
 
Payment Dates:
Early Payment shall be applicable. The Floating Rate Payer Payment Date shall be
one Business Day preceding each Floating Rate Payer Period End Date.
   
Floating Rate Option:
USD-LIBOR-BBA
   
Designated Maturity:
One month
   
Floating Rate Day
 
Count Fraction:
Actual/360
   
Reset Dates:
The first day of each Calculation Period.
   
Compounding:
Inapplicable
   
Business Days:
New York
   
Business Day Convention:
Following



Item 3.
Provisions Deemed Incorporated in a Schedule to the ISDA Master Agreement:



Part 1.
Termination Provisions.



For the purposes of this Agreement:-


(a)
“Specified Entity” will not apply to Party A or Party B for any purpose.



(b)
“Specified Transaction” will have the meaning specified in Section 14.

 
 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 3 of 23



(c)
Events of Default.



The statement below that an Event of Default will apply to a specific party
means that upon the occurrence of such an Event of Default with respect to such
party, the other party shall have the rights of a Non-defaulting Party under
Section 6 of this Agreement; conversely, the statement below that such event
will not apply to a specific party means that the other party shall not have
such rights.


 
(i)
The “Failure to Pay or Deliver” provisions of Section 5(a)(i) will apply to
Party A and will apply to Party B; provided, however, that notwithstanding
anything to the contrary in Section 5(a)(i) or in Paragraph 7 any failure by
Party A to comply with or perform any obligation to be complied with or
performed by Party A under the Credit Support Annex shall not constitute an
Event of Default under Section 5(a)(i) unless a Moody’s Second Trigger Downgrade
Event has occurred and is continuing and at least 30 Local Business Days have
elapsed since such Moody’s Second Trigger Downgrade Event first occurred.



 
(ii)
The “Breach of Agreement” provisions of Section 5(a)(ii) will apply to Party A
and will not apply to Party B.



 
(iii)
The “Credit Support Default” provisions of Section 5(a)(iii) will apply to Party
A and will not apply to Party B except that Section 5(a)(iii)(1) will apply to
Party B solely in respect of Party B’s obligations under Paragraph 3(b);
provided, however, that notwithstanding anything to the contrary in Section
5(a)(iii)(1), any failure by Party A to comply with or perform any obligation to
be complied with or performed by Party A under the Credit Support Annex shall
not constitute an Event of Default under Section 5(a)(iii) unless a Moody’s
Second Trigger Downgrade Event has occurred and is continuing and at least 30
Local Business Days have elapsed since such Moody’s Second Trigger Downgrade
Event first occurred.



 
(iv)
The “Misrepresentation” provisions of Section 5(a)(iv) will apply to Party A and
will not apply to Party B.



 
(v)
The “Default under Specified Transaction” provisions of Section 5(a)(v) will
apply to Party A and will not apply to Party B.



 
(vi)
The “Cross Default” provisions of Section 5(a)(vi) will apply to Party A and
will not apply to Party B.  For purposes of Section 5(a)(vi), solely with
respect to Party A:



“Specified Indebtedness” will have the meaning specified in Section 14.


“Threshold Amount” means USD 100,000,000.


 
(vii)
The “Bankruptcy” provisions of Section 5(a)(vii) will apply to Party A and will
apply to Party B; provided, however, that, for purposes of applying Section
5(a)(vii) to Party B: (A) Section 5(a)(vii)(2) shall not apply, (B) Section
5(a)(vii)(3) shall not apply to any assignment, arrangement or composition that
is effected by or pursuant to the Pooling and Servicing Agreement, (C) Section
5(a)(vii)(4) shall not apply to a proceeding instituted, or a petition
presented, by Party A or any of its Affiliates (for purposes of Section
5(a)(vii)(4), Affiliate shall have the meaning set forth in Section 14,
notwithstanding anything to the contrary in this Agreement), (D) Section
5(a)(vii)(6) shall not apply to any appointment that is effected by or pursuant
to the Pooling and Servicing Agreement, or any appointment to which Party B has
not yet become subject; (E) Section 5(a)(vii) (7) shall not apply; (F) Section
5(a)(vii)(8) shall apply only to the extent of any event which has an effect
analogous to any of the events specified in clauses (1), (3), (4), (5) or (6) of
Section 5(a)(vii), in each case as modified in this Part 1(c)(vii), and (G)
Section 5(a)(vii)(9) shall not apply.



 
(viii)
The “Merger Without Assumption” provisions of Section 5(a)(viii) will apply to
Party A and will apply to Party B.

 
 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 4 of 23



(d)           Termination Events.


The statement below that a Termination Event will apply to a specific party
means that upon the occurrence of such a Termination Event, if such specific
party is the Affected Party with respect to a Tax Event, the Burdened Party with
respect to a Tax Event Upon Merger (except as noted below) or the non-Affected
Party with respect to a Credit Event Upon Merger, as the case may be, such
specific party shall have the right to designate an Early Termination Date in
accordance with Section 6 of this Agreement; conversely, the statement below
that such an event will not apply to a specific party means that such party
shall not have such right; provided, however, with respect to “Illegality” the
statement that such event will apply to a specific party means that upon the
occurrence of such a Termination Event with respect to such party, either party
shall have the right to designate an Early Termination Date in accordance with
Section 6 of this Agreement.


(i)
The “Illegality” provisions of Section 5(b)(i) will apply to Party A and will
apply to Party B.



 
(ii)
The “Tax Event” provisions of Section 5(b)(ii) will apply to Party A and will
apply to Party B.



 
(iii)
The “Tax Event Upon Merger” provisions of Section 5(b)(iii) will apply to Party
A and will apply to Party B, provided that Party A shall not be entitled to
designate an Early Termination Date by reason of a Tax Event upon Merger in
respect of which it is the Affected Party.



 
(iv)
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will not apply to
Party A and will not apply to Party B.



(e)
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A and will not apply to Party B.



(f)
Payments on Early Termination.  For the purpose of Section 6(e) of this
Agreement:



 
(i)
Market Quotation and the Second Method will apply, provided, however, that,
notwithstanding anything to the contrary in this Agreement, if an Early
Termination Date has been designated as a result of a Derivative Provider
Trigger Event, the following provisions will apply:



 
(A)
Section 6(e) is hereby amended by inserting on the first line thereof the words
“or is effectively designated” after “If an Early Termination Date occurs”;



 
(B)
The definition of Market Quotation in Section 14 shall be deleted in its
entirety and replaced with the following:



“Market Quotation” means, with respect to one or more Terminated Transactions,
and a party making the determination, an amount determined on the basis of one
or more Firm Offers from Reference Market-makers that are Eligible
Replacements.  Each Firm Offer will be (1) for an amount that would be paid to
Party B (expressed as a negative number) or by Party B (expressed as a positive
number) in consideration of an agreement between Party B and such Reference
Market-maker to enter into a Replacement Transaction, and (2) made on the basis
that Unpaid Amounts in respect of the Terminated Transaction or group of
Transactions are to be excluded but, without limitation, any payment or delivery
that would, but for the relevant Early Termination Date, have been required
(assuming satisfaction of each applicable condition precedent) after that Early
Termination Date are to be included.  The party making the determination (or its
agent) will request each Reference Market-maker that is an Eligible Replacement
to provide its Firm Offer to the extent reasonably practicable as of the same
day and time (without regard to different time zones) on or as soon as
reasonably practicable after the designation or occurrence of the relevant Early
Termination Date. The day and time as of which those Firm Offers are to be
provided (the “bid time”) will be selected in good faith by the party obliged to
make a determination under Section 6(e), and, if each party is so obliged, after
consultation with the other.  If at least one Firm Offer from an
 
 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 5 of 23


 
Approved Replacement (which, if accepted, would determine the Market Quotation)
is provided at the bid time, the Market Quotation will be the Firm Offer (among
such Firm Offers as specified in clause (C) below) actually accepted by Party B
no later than the Business Day immediately preceding the Early Termination
Date.  If no Firm Offer from an Approved Replacement (which, if accepted, would
determine the Market Quotation) is provided at the bid time, it will be deemed
that the Market Quotation in respect of such Terminated Transaction or group of
Transactions cannot be determined.


 
(C)
If more than one Firm Offer from an Approved Replacement (which, if accepted,
would determine the Market Quotation) is provided at the bid time, Party B shall
accept the Firm Offer (among such Firm Offers) which would require either (x)
the lowest payment by Party B to the Reference Market-maker, to the extent Party
B would be required to make a payment to the Reference Market-maker or (y) the
highest payment from the Reference Market-maker to Party B, to the extent the
Reference Market-maker would be required to make a payment to Party B.  If only
one Firm Offer from an Approved Replacement (which, if accepted, would determine
the Market Quotation) is provided at the bid time, Party B shall accept such
Firm Offer.



 
(D)
If Party B requests Party A in writing to obtain Market Quotations, Party A
shall use its reasonable efforts to do so.



 
(E)
If the Settlement Amount is a negative number, Section 6(e)(i)(3) shall be
deleted in its entirety and replaced with the following:



“(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, (I) Party B shall pay to Party A an amount equal to the
absolute value of the Settlement Amount in respect of the Terminated
Transactions, (II) Party B shall pay to Party A the Termination Currency
Equivalent of the Unpaid Amounts owing to Party A and (III) Party A shall pay to
Party B the Termination Currency Equivalent of the Unpaid Amounts owing to Party
B; provided, however, that (x) the amounts payable under the immediately
preceding clauses (II) and (III) shall be subject to netting in accordance with
Section 2(c) of this Agreement and (y) notwithstanding any other provision of
this Agreement, any amount payable by Party A under the immediately preceding
clause (III) shall not be netted against any amount payable by Party B under the
immediately preceding clause (I).”


 
(F)
In determining whether or not a Firm Offer satisfies clause (B)(y) of the
definition of Replacement Transaction and whether or not a proposed transfer
satisfies clause (e)(B)(y) of the definition of Permitted Transfer, Party B
shall act in a commercially reasonable manner.



(g)
“Termination Currency” means USD.



 
(h)
Additional Termination Events.  Additional Termination Events will apply as
provided in Part 5(c).



Part 2.
Tax Matters.



(a)
Tax Representations.



 
(i)
Payer Representations.  For the purpose of Section 3(e) of this Agreement:

 
(A)           Party A makes the following representation(s):


It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.


 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 6 of 23


In making this representation, it may rely on:


 
(i)
the accuracy of any representations made by the other party pursuant to Section
3(f) of this Agreement;



 
(ii)
the satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of
this Agreement and the accuracy and effectiveness of any document provided by
the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement; and



 
(iii)
the satisfaction of the agreement of the other party contained in Section 4(d)
of this Agreement, provided that it shall not be a breach of this representation
where reliance is placed on clause (ii) and the other party does not deliver a
form or document under Section 4(a)(iii) by reason of material prejudice to its
legal or commercial position.



(B)           Party B makes the following representation(s):


None.


(ii)           Payee Representations.  For the purpose of Section 3(f) of this
Agreement:
 
(A)          Party A makes the following representation(s):


Party A is a corporation organized under the laws of the State of Delaware and
its U.S. taxpayer identification number is 13-3866307.


(B)           Party B makes the following representation(s):


None.


(b)
Tax Provisions.



 
(i)
Gross Up.  Section 2(d)(i)(4) shall not apply to Party B as X, such that Party B
shall not be required to pay any additional amounts referred to therein.



 
(ii)
Indemnifiable Tax. Notwithstanding the definition of “Indemnifiable Tax” in
Section 14 of this Agreement, all Taxes in relation to payments by Party A shall
be Indemnifiable Taxes (including any Tax imposed in relation to a Credit
Support Document or in relation to any payment thereunder) unless such Taxes (i)
are assessed directly against Party B and not by deduction or withholding by
Party A or (ii) arise as a result of a Change in Tax Law (in which case such Tax
shall be an Indemnifiable Tax only if such Tax satisfies the definition of
Indemnifiable Tax provided in Section 14).  In relation to payments by Party B,
no Tax shall be an Indemnifiable Tax.



Part 3.
Agreement to Deliver Documents.



 (a)           For the purpose of Section 4(a)(i), tax forms, documents, or
certificates to be delivered are:


Party required to deliver document
Form/Document/
Certificate
Date by which to
be delivered
Party A
An original properly completed and executed United States Internal Revenue
Service Form W-9 (or any successor thereto) with respect to any payments
received or to be received by Party A that eliminates U.S. federal withholding
and backup withholding Tax on payments to Party A under this Agreement.
(i) upon execution of this Agreement, (ii) on or before the first payment date
under this Agreement, including any Credit Support Document, (iii) promptly upon
the reasonable demand by Party B, (iv) prior to the expiration or obsolescence
of any previously delivered form, and (v) promptly upon the information on any
such previously delivered form becoming inaccurate or incorrect.
     
Party B
(i) Upon execution of this Agreement, an executed United States Internal Revenue
Service Form W-9 (or any successor thereto) with respect to any payments
received or to be received by the initial beneficial owner of payments to Party
B that eliminates U.S. federal withholding and backup withholding Tax on
payments to Party B under this Agreement, and (ii) thereafter,  the appropriate
tax certification form (i.e., IRS Form W-9 or IRS Form W-8BEN, W-8IMY, W-8EXP or
W-8ECI, as applicable (or any successor form thereto)) with respect to any
payments received or to be received by the beneficial owner of payments to Party
B under this Agreement from time to time.
(i) upon execution of this Agreement, (ii) on or before the first payment date
under this Agreement, including any Credit Support Document, (iii) in the case
of a tax certification form other than a Form W-9, before December 31 of each
third succeeding calendar year, (iv) promptly upon the reasonable demand by
Party A, (v) prior to the expiration or obsolescence of any previously delivered
form, and (vi) promptly upon the knowledge that information on any such
previously delivered form becoming inaccurate or incorrect.



 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 7 of 23



 (b)           For the purpose of Section 4(a)(ii), other documents to be
delivered are:


Party required to deliver document
Form/Document/
Certificate
Date by which to
be delivered
Covered by Section 3(d) Representation
Party A and
Party B
Any documents required by the receiving party to evidence the authority of the
delivering party or its Credit Support Provider, if any, for it to execute and
deliver the Agreement, each Confirmation, and any Credit Support Documents to
which it is a party, and to evidence the authority of the delivering party or
its Credit Support Provider to perform its obligations under the Agreement, each
Confirmation and any Credit Support Document, as the case may be
Upon the execution and delivery of this Agreement
Yes
       
Party A and
Party B
A certificate of an authorized officer of the party, as to the incumbency and
authority of the respective officers of the party signing the Agreement,
each  Confirmation, and any relevant Credit Support Document, as the case may be
Upon the execution and delivery of this Agreement
Yes
       
Party A
Annual Report of Party A containing consolidated financial statements certified
by independent certified public accountants and prepared in accordance with
generally accepted accounting principles in the country in which Party A is
organized
Upon request by Party B
Yes
       
Party A
Quarterly Financial Statements of Party A containing unaudited, consolidated
financial statements of Party A’s fiscal quarter prepared in accordance with
generally accepted accounting principles in the country in which Party A is
organized
Upon request by Party B
Yes
       
Party A and
Party B
An opinion of counsel of such party regarding the enforceability of this
Agreement in a form reasonably satisfactory to the other party.
Upon the execution and delivery of this Agreement
No
       
Party B
An executed copy of the Pooling and Servicing Agreement
Promptly upon filing of such agreement with the U.S. Securities and Exchange
Commission
No

 
 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 8 of 23



Part 4.  Miscellaneous.


(a)
Address for Notices:  For the purposes of Section 12(a) of this Agreement:



Address for notices or communications to Party A:


Address:                383 Madison Avenue, New York, New York 10179
Attention:              DPC Manager
Facsimile:               (212) 272-5823


with a copy to:


Address:                One Metrotech Center North, Brooklyn, New York 11201
Attention:              Derivative Operations   7th Floor
Facsimile:               (212) 272-1634


(For all purposes)


Address for notices or communications to Party B:


 
Address:
IndyMac IMSC Mortgage Loan Trust Series 2007-AR2

c/o Corporate Trust Services
Deutsche Bank National Trust Company
1761 East St. Andrew Place
Santa Ana, CA  92705
 
Attention:
Trust Administrator IN07M3

 
Facsimile:
(714) 656-2626

 
Phone:
(714) 247-6000

 
(For all purposes)


 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 9 of 23


(b)           Process Agent.  For the purpose of Section 13(c):


Party A appoints as its Process Agent:  Not applicable.


Party B appoints as its Process Agent:  Not applicable.


(c)
Offices.  The provisions of Section 10(a) will apply to this Agreement; neither
Party A nor Party B has any Offices other than as set forth in the Notices
Section.



(d)
Multibranch Party.  For the purpose of Section 10(c) of this Agreement:



Party A is not a Multibranch Party.


 
Party B is not a Multibranch Party.



(e)
Calculation Agent.  The Calculation Agent is Party A.



(f)           Credit Support Document.


 
Party A:
The Credit Support Annex, and any guarantee in support of Party A’s obligations
under this Agreement.



 
Party B:
The Credit Support Annex.



(g)
Credit Support Provider.



 
Party A:
The guarantor under any guarantee in support of Party A’s obligations under this
Agreement.



 
Party B:
None.



(h)
Governing Law.  The parties to this Agreement hereby agree that the law of the
State of New York shall govern their rights and duties in whole (including any
claim or controversy arising out of or relating to this Agreement), without
regard to the conflict of law provisions thereof other than New York General
Obligations Law Sections 5-1401 and 5-1402.



(i)
Netting of Payments.  Subparagraph (ii) of Section 2(c) will apply to each
Transaction hereunder.



(j)
Affiliate.Party A and Party B shall be deemed to have no Affiliates for purposes
of this Agreement.


 
 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 10 of 23



Part 5.
Other Provisions.



(a)
Definitions. Unless otherwise specified in a Confirmation, this Agreement and
each Transaction under this Agreement are subject to the 2000 ISDA Definitions
as published and copyrighted in 2000 by the International Swaps and Derivatives
Association, Inc. (the “Definitions”), and will be governed in all relevant
respects by the provisions set forth in the Definitions, without regard to any
amendment to the Definitions subsequent to the date hereof.  The provisions of
the Definitions are hereby incorporated by reference in and shall be deemed a
part of this Agreement, except that (i) references in the Definitions to a “Swap
Transaction” shall be deemed references to a “Transaction” for purposes of this
Agreement, and (ii) references to a “Transaction” in this Agreement shall be
deemed references to a “Swap Transaction” for purposes of the Definitions. Each
term capitalized but not defined in this Agreement shall have the meaning
assigned thereto in the Pooling and Servicing Agreement.

 
Each reference herein to a “Section” (unless specifically referencing the
Pooling and Servicing Agreement) or to a “Section” “of this Agreement” will be
construed as a reference to a Section of the ISDA Master Agreement; each herein
reference to a “Part” will be construed as a reference to the Schedule to the
ISDA Master Agreement; each reference herein to a “Paragraph” will be construed
as a reference to a Paragraph of the Credit Support Annex.
 
(b)           Amendments to ISDA Master Agreement.


 
(i)
Single Agreement.  Section 1(c) is hereby amended by the adding the words
“including, for the avoidance of doubt, the Credit Support Annex”  after the
words “Master Agreement”.



 
(ii)
[Reserved.]



 
(iii)
[Reserved.]



 
(iv)
Representations.  Section 3 is hereby amended by adding at the end thereof the
following subsection (g):



 
“(g)
Relationship Between Parties.



 
(1)
Nonreliance.  (i) It is not relying on any statement or representation of the
other party (whether written or oral) regarding any Transaction hereunder, other
than the representations expressly made in this Agreement or the Confirmation in
respect of that Transaction, (ii) it has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent it has deemed necessary, and it has made its own investment, hedging and
trading decisions based upon its own judgment and upon any advice from such
advisors as it has deemed necessary and not upon any view expressed by the other
party, (iii) it is not relying on any communication (written or oral) of the
other party as investment advice or as a recommendation to enter into this
Transaction; it being understood that information and explanations related to
the terms and conditions of this Transaction shall not be considered investment
advice or a recommendation to enter into this Transaction, and (iv) it has not
received from the other party any assurance or guaranty as to the expected
results of this Transaction.

 
 
(2)
Evaluation and Understanding.  (i) It has the capacity to evaluate (internally
or through independent professional advice) each Transaction and has made its
own decision to enter into the Transaction and (ii) it understands the terms,
conditions and risks of the Transaction and is willing and able to accept those
terms and conditions and to assume those risks, financially and otherwise.

 
 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 11 of 23



 
(3)
Purpose.  It is entering into the Transaction for the purposes of managing its
borrowings or investments, hedging its underlying assets or liabilities or in
connection with a line of business.



 
(4)
Status of Parties.  The other party is not acting as an agent, fiduciary or
advisor for it in respect of the Transaction.



 
(5)
Eligible Contract Participant.  It is an “eligible swap participant” as such
term is defined in, Section 35.1(b)(2) of the regulations (17 C.F.R. 35)
promulgated under, and an “eligible contract participant” as defined in Section
1(a)(12) of the Commodity Exchange Act, as amended.”



 
(v)
Transfer to Avoid Termination Event.  Section 6(b)(ii) is hereby amended (i) by
deleting in the first paragraph the words “or if a Tax Event Upon Merger occurs
and the Burdened Party is the Affected Party,” and in the third paragraph  the
words “, which consent will not be withheld if such other party’s policies in
effect at such time would permit it to enter into transactions with the
transferee on the terms proposed”, (ii) by deleting the words “to transfer” and
inserting the words “to effect a Permitted Transfer” in lieu thereof, and (iii)
adding at the end of the third paragraph “; provided that the other party’s
consent shall not be required if such transfer is a Permitted Transfer.”



 
(vi)
Jurisdiction. Section 13(b) is hereby amended by: (i) deleting in the second
line of subparagraph (i) thereof the word “non-”, (ii) deleting “; and” from the
end of subparagraph (i) and inserting “.” in lieu thereof, and (iii) deleting
the final paragraph thereof.



 
(vii)
Local Business Day.  The definition of Local Business Day in Section 14 is
hereby amended by the addition of the words “or any Credit Support Document”
after “Section 2(a)(i)” and the addition of the words “or Credit Support
Document” after “Confirmation”.



(c)
Additional Termination Events.  The following Additional Termination Events will
apply:



 
(i)
Failure to Post Collateral.If Party A has failed to comply with or perform any
obligation to be complied with or performed by Party A in accordance with the
Credit Support Annex and such failure has not given rise to an Event of Default
under Section 5(a)(i) or Section 5(a)(iii), then an Additional Termination Event
shall have occurred with respect to Party A and Party A shall be the sole
Affected Party with respect to such Additional Termination Event.



 
(ii)
Second Rating Trigger Replacement.  The occurrence of any event described in
this Part 5(c)(ii) shall constitute an Additional Termination Event with respect
to Party A and Party A shall be the sole Affected Party with respect to such
Additional Termination Event.



 
(A)
A Moody’s Second Trigger Downgrade Event has occurred and is continuing and at
least 30 Local Business Days have elapsed since such Moody’s Second Trigger
Downgrade Event first occurred, and at least one Eligible Replacement has made a
Firm Offer that would, assuming the occurrence of an Early Termination Date,
qualify as a Market Quotation (on the basis that Part 1(f)(i)(A) applies) and
which remains capable of becoming legally binding upon acceptance.



 
(B)
An S&P Required Ratings Downgrade Event has occurred and is continuing and at
least 60 calendar days have elapsed since such S&P Required Ratings Downgrade
Event first occurred.



(iii)           Amendment of the Pooling and Servicing Agreement. If, without
the prior written consent of Party A, where such consent is required under the
Pooling and Servicing Agreement (such consent not to be unreasonably withheld,
conditioned or delayed), an amendment or modification is made to the Pooling and
Servicing Agreement which amendment or modification could reasonably be expected
to have a material adverse effect on the rights and interests of Party A under
the Credit Support Annex, an
 
 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 12 of 23


Additional Termination Event shall have occurred with respect to Party B, Party
B shall be the sole Affected Party and all Transactions hereunder shall be
Affected Transactions.
 
 
(iv)
[Reserved.]




 
(v)
[Reserved.]



 
(vi)
Optional Termination of Securitization.  An Additional Termination Event shall
occur upon the earlier of (i) the occurrence of an Optional Termination in
accordance with Article Nine of the Pooling and Servicing Agreement or (ii)
notice to Certificateholders of such Optional Termination becoming
unrescindable, in accordance with Article Nine of the Pooling and Servicing
Agreement. Party B shall be the sole Affected Party with respect to such
Additional Termination Event; provided, however, that notwithstanding anything
to the contrary in Section 6(b)(iv), only Party B may designate an Early
Termination Date as a result of this Additional Termination Event.



 
 (vii)
[Reserved.]



(d)
Required Ratings Downgrade Event.  If a Required Ratings Downgrade Event has
occurred and is continuing, then Party A shall, at its own expense, use
commercially reasonable efforts to, as soon as reasonably practicable, either
(A) effect a Permitted Transfer or (B) procure an Eligible Guarantee by a
guarantor with credit ratings at least equal to the S&P Required Ratings
Threshold and the Moody’s Second Trigger Threshold.



(e)
Compliance with Item 1115 of Regulation AB.  Party A and Party B hereby agree
that the terms of the Item 1115 Agreement, dated as of November 15, 2006 (the
“Item 1115 Agreement”), among IndyMac Bank F.S.B., IndyMac ABS, Inc., Indymac
MBS, Inc. and Bear Stearns Financial Products Inc. shall be incorporated by
reference into this Agreement and Party B shall be an express third party
beneficiary of the Item 1115 Agreement. A copy of the Item 1115 Agreement is
annexed hereto at Annex B.



(f)
Transfers.

 
(i)           Section 7 is hereby amended to read in its entirety as follows:
 
“Neither this Agreement nor any interest or obligation in or under this
Agreement may be transferred (whether by way of security or otherwise) by either
party unless (a) the prior written consent of the other party is obtained and
(b) the Rating Agency Condition has been satisfied with respect to S&P, except
that:
 
 
(a)
Party A may make a Permitted Transfer (1) pursuant to Section 6(b)(ii) (as
amended herein)or the Item 1115 Agreement, (2) pursuant to a consolidation or
amalgamation with, or merger with or into, or transfer of all or substantially
all its assets to, another entity (but without prejudice to any other right or
remedy under this Agreement), or (3) at any time at which no Relevant Entity has
credit ratings at least equal to the Approved Ratings Threshold;

 
 
(b)
Party B may transfer its rights and obligations hereunder in connection with a
transfer pursuant to Section 8.09 Merger or Consolidation of the Trustee of the
Pooling and Servicing Agreement, and

 
 
(c)
a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).

 
Any purported transfer that is not in compliance with this Section will be void.
 
 
(ii)
If an Eligible Replacement has made a Firm Offer (which remains an offer that
will become legally binding upon acceptance by Party B) to be the transferee
pursuant to a Permitted Transfer, Party B

 
 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 13 of 23


shall, at Party A’s written request and at Party A’s expense, provided to it as
is reasonably deemed necessary by Party B to effect such transfer.
 
(g)
Limited Recourse;Non-Recourse.  Party A acknowledges and agrees that,
notwithstanding any provision in this Agreement to the contrary, the obligations
of Party B hereunder are limited recourse obligations of Party B, payable solely
from the Supplemental Interest Trust and the proceeds thereof, in accordance
with the priority of payments and other terms of the Pooling and Servicing
Agreement and that Party A will not have any recourse to any of the directors,
officers, agents, employees, shareholders or affiliates of Party B with respect
to any claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transactions contemplated hereby.  In the event that the
Supplemental Interest Trust and the proceeds thereof, should be insufficient to
satisfy all claims outstanding and following the realization of the Supplemental
Interest Trust and the proceeds thereof, any claims against or obligations of
Party B under this Agreement or any other confirmation thereunder still
outstanding shall be extinguished and thereafter not revive. The Supplemental
Interest Trust Trustee shall not have liability for any failure or delay in
making a payment hereunder to Party A due to any failure or delay in receiving
amounts in the Supplemental Interest Trust from the Trust created pursuant to
the Pooling and Servicing Agreement. This provision will survive the termination
of this Agreement.



(h)
[Reserved.]



(i)
Rating Agency Notifications.  Notwithstanding any other provision of this
Agreement, no Early Termination Date shall be effectively designated hereunder
by Party B and no transfer of any rights or obligations under this Agreement
shall be made by either party unless each Rating Agency has been provided prior
written notice of such designation or transfer.



(j)
No Set-off.  Except as expressly provided for in Section 2(c), Section 6 or Part
1(f)(i)(D) hereof, and notwithstanding any other provision of this Agreement or
any other existing or future agreement, each party irrevocably waives any and
all rights it may have to set off, net, recoup or otherwise withhold or suspend
or condition payment or performance of any obligation between it and the other
party hereunder against any obligation between it and the other party under any
other agreements.  Section 6(e) shall be amended by deleting the following
sentence: “The amount, if any, payable in respect of an Early Termination Date
and determined pursuant to this Section will be subject to any Set-off.”.

 
(k)
Amendment.  Notwithstanding any provision to the contrary in this Agreement, no
amendment of either this Agreement or any Transaction under this Agreement shall
be permitted by either party unless each of the Rating Agencies has been
provided prior written notice of the same and the Rating Agency Condition is
satisfied with respect to S&P.



(l)
Notice of Certain Events or Circumstances.  Each Party agrees, upon learning of
the occurrence or existence of any event or condition that constitutes (or that
with the giving of notice or passage of time or both would constitute) an Event
of Default or Termination Event with respect to such party, promptly to give the
other Party and to each Rating Agency notice of such event or condition;
provided that failure to provide notice of such event or condition pursuant to
this Part 5(l) shall not constitute an Event of Default or a Termination Event.

 
(m)
Proceedings.  No Relevant Entity shall institute against, or cause any other
person to institute against, or join any other person in instituting against
Party B, the Supplemental Interest Trust, or the trust formed pursuant to the
Pooling and Servicing Agreement, in any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other proceedings under any federal or
state bankruptcy or similar law for a period of one year (or, if longer, the
applicable preference period) and one day following payment in full of the
Certificates.  This provision will survive the termination of this Agreement.



(n)
Supplemental Interest Trustee Liability Limitations.  It is expressly understood
and agreed by the parties hereto that (a) this Agreement is executed by Deutsche
Bank National Trust Company(“DBNTC”) not in its individual capacity, but solely
as Supplemental Interest Trustee under the Pooling and Servicing Agreement in

 
 
 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 14 of 23


the exercise of the powers and authority conferred and invested in it
thereunder; (b) DBNTC has been directed pursuant to the Pooling and Servicing
Agreement to enter into this Agreement and to perform its obligations hereunder;
(c) each of the representations, undertakings and agreements herein made on
behalf of the Supplemental Interest Trust is made and intended not as personal
representations of DBNTC but is made and intended for the purpose of binding
only the Supplemental Interest Trust; (d) other than with respect to the willful
misfeasance, bad faith or negligence of DBNTC in the performance of any of its
duties under the Pooling and Servicing Agreement, nothing in this Agreement
shall be construed as imposing any liability upon DBNTC, individually or
personally, to perform any covenant (either express or implied) contained in
this Agreement (including, for the avoidance of doubt, any liability for the
inability to provide correct withholding certificates or forms (other than any
certificate or form prepared by DBNTC)) and all such liability, if any, is
hereby expressly waived by the parties hereto, and such waiver shall bind any
third party making a claim by or through one of the parties hereto: and (e)
other than with respect to the willful misfeasance, bad faith or negligence of
DBNTC in the performance of any of its duties hereunder or the Pooling and
Servicing Agreement, under no circumstances shall DBNTC in its individual
capacity be personally liable for any payments hereunder or for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken under this Agreement or any other related documents, as to all of
which recourse shall be had solely to the assets of the Supplemental Interest
Trust in accordance with the terms of the Pooling and Servicing
Agreement.  Nothing in this Part 5(n) shall limit (i) any liability of DBNTC
(individually or personally) with respect to DBNTC's obligations or duties under
the Pooling and Servicing Agreement, (ii) the standard of care of owed by DBNTC
to Party A as an express third party beneficiary of the Pooling and Servicing
Agreement or (iii) any rights of Party A under the Pooling and Servicing
Agreement.

(o)
Severability.  If any term, provision, covenant, or condition of this Agreement,
or the application thereof to any party or circumstance, shall be held to be
invalid or unenforceable (in whole or in part) in any respect, the remaining
terms, provisions, covenants, and conditions hereof shall continue in full force
and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties; provided, however, that this severability
provision shall not be applicable if any provision of Section 2, 5, 6, or 13 (or
any definition or provision in Section 14 to the extent it relates to, or is
used in or in connection with any such Section) shall be so held to be invalid
or unenforceable.



The parties shall endeavor to engage in good faith negotiations to replace any
invalid or unenforceable term, provision, covenant or condition with a valid or
enforceable term, provision, covenant or condition, the economic effect of which
comes as close as possible to that of the invalid or unenforceable term,
provision, covenant or condition.


(p)
Agent for Party B.  Party A acknowledges that the Depositor has appointed the
Supplemental Interest Trustee as agent under the Pooling and Servicing Agreement
to carry out certain functions on behalf of Party B, and that the Supplemental
Interest Trustee shall be entitled to give notices and to perform and satisfy
the obligations of Party B hereunder on behalf of Party B.

 
(q)
[Reserved.]

 
(r)
Consent to Recording.  Each party hereto consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between trading, marketing, and operations personnel of the
parties and their Affiliates, waives any further notice of such monitoring or
recording, and agrees to notify such personnel of such monitoring or recording.

 
(s)
Waiver of Jury Trial.  Each party waives any right it may have to a trial by
jury in respect of any suit, action or proceeding relating to this Agreement or
any Credit Support Document.

 
 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 15 of 23



(t)
Form of ISDA Master Agreement.  Party A and Party B hereby agree that the text
of the body of the ISDA Master Agreement is intended to be the printed form of
the ISDA Master Agreement (Multicurrency – Crossborder) as published and
copyrighted in 1992 by the International Swaps and Derivatives Association, Inc.



(u)
[Reserved.]



(v)
Capacity.  Party A represents to Party B on the date on which Party A enters
into this Agreement that it is entering into the Agreement and the Transaction
as principal and not as agent of any person.  The Supplemental Interest Trust
Trustee represents to Party A on the date on which Party B enters into this
Agreement that the Supplemental Interest Trust Trustee is executing the
Agreement not in its individual capacity, but solely as the Supplemental
Interest Trust Trustee on behalf of the Supplemental Interest Trust.



(w)
[Reserved.]

 
 (x)
Limitation on Events of Default.  Notwithstanding the provisions of Sections 5
and 6, with respect to any Transaction, if at any time and so long as Party B
has satisfied in full all its payment obligations under Section 2(a)(i) in
respect of each Transaction with the reference number FXNCC9859 (each, a “Cap
Transaction”) and has at the time no future payment obligations, whether
absolute or contingent, under such Section in respect of such Cap Transaction,
then unless Party A is required pursuant to appropriate proceedings to return to
Party B or otherwise returns to Party B upon demand of Party B any portion of
any such payment in respect of such Cap Transaction, (a) the occurrence of an
event described in Section 5(a) with respect to Party B shall not constitute an
Event of Default or Potential Event of Default with respect to Party B as
Defaulting Party in respect of such Cap Transaction and (b) Party A shall be
entitled to designate an Early Termination Date pursuant to Section 6 in respect
of such Cap Transaction only as a result of the occurrence of a Termination
Event set forth in either Section 5(b)(i) or 5(b)(ii) with respect to Party A as
the Affected Party, or Section 5(b)(iii) with respect to Party A as the Burdened
Party.  Party A acknowledges and agrees that Party B’s only payment obligation
under Section 2(a)(i) in respect of each Cap Transaction is to pay the related
Fixed Amount on the related Fixed Amount Payer Payment Date.

 
(y)
[Reserved.]

 
 (z)           Additional Definitions.
 
As used in this Agreement, the following terms shall have the meanings set forth
below, unless the context clearly requires otherwise:
 
“Approved Ratings Threshold” means each of the S&P Approved Ratings Threshold
and the Moody’s First Trigger Ratings Threshold.


“Approved Replacement” means, with respect to a Market Quotation, an entity
making such Market Quotation, which entity would satisfy conditions (a), (b),
(c) and (d) of the definition of Permitted Transfer (as determined by Party B in
its sole discretion, acting in a commercially reasonable manner) if such entity
were a Transferee, as defined in the definition of Permitted Transfer.


“Derivative Provider Trigger Event” means (i) an Event of Default with respect
to which Party A is a Defaulting Party, (ii) a Termination Event with respect to
which Party A is the sole Affected Party or (iii) an Additional Termination
Event with respect to which Party A is the sole Affected Party.


“Eligible Guarantee” means an unconditional and irrevocable guarantee of all
present and future payment obligations and obligations to post collateral of
Party A under this Agreement (or, solely for purposes of the definition of
Eligible Replacement, all present and future payment obligations and obligations
to post collateral of such Eligible Replacement under this Agreement or its
replacement, as applicable) which is provided by a guarantor as principal debtor
rather than surety and which is directly enforceable by Party B, the form and
substance of which guarantee are subject to the Rating Agency Condition with
respect to S&P.


 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 16 of 23


 
“Eligible Replacement” means an entity (A) that lawfully could perform the
obligations owing to Party B under this Agreement (or its replacement, as
applicable), and (B) (I) (x) which has credit ratings from S&P at least equal to
the S&P Required Ratings Threshold or (y) all present and future obligations of
which entity owing to Party B under this Agreement (or its replacement, as
applicable) are guaranteed pursuant to an Eligible Guarantee provided by a
guarantor with credit ratings from S&P at least equal to the S&P Required
Ratings Threshold, in either case if S&P is a Rating Agency, (II) (x) which has
credit ratings from Moody’s at least equal to the Moody’s Second Trigger Ratings
Threshold or (y) all present and future obligations of which entity owing to
Party B under this Agreement (or its replacement, as applicable) are guaranteed
pursuant to an Eligible Guarantee provided by a guarantor with credit ratings
from Moody’s at least equal to the Moody’s Second Trigger Ratings Threshold, in
either case if Moody’s is a Rating Agency, and (C) that has executed an Item
1115 Agreement with Depositor.


“Financial Institution” means a bank, broker/dealer, insurance company,
structured investment company or derivative product company.


“Firm Offer” means a quotation from an Eligible Replacement (i) in an amount
equal to the actual amount payable by or to Party B in consideration of an
agreement between Party B and such Eligible Replacement to replace Party A as
the counterparty to this Agreement by way of novation or, if such novation is
not possible, an agreement between Party B and such Eligible Replacement to
enter into a Replacement Transaction (assuming that all Transactions hereunder
become Terminated Transactions), and (ii) that constitutes an offer by such
Eligible Replacement to replace Party A as the counterparty to this Agreement or
enter a Replacement Transaction that will become legally binding upon such
Eligible Replacement upon acceptance by Party B.


“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.


“Moody’s First Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee, or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A2” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-1”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating or counterparty rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A1”.


“Moody’s Second Trigger Downgrade Event”means that no Relevant Entity has credit
ratings from Moody’s at least equal to the Moody’s Second Trigger Ratings
Threshold.


“Moody’s Second Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee, or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A3” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-2”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating from Moody’s, a long-term unsecured and
unsubordinated debt rating or counterparty rating from Moody’s of “A3”.


“Permitted Transfer” means a transfer by novation by Party A, in the
circumstances specified in this Agreement (including agreements incorporated by
reference herein) as a Permitted Transfer, to a transferee (the “Transferee”) of
Party A’s rights, liabilities, duties and obligations under this Agreement, with
respect to which transfer each of the following conditions is satisfied: (a) the
Transferee is an Eligible Replacement; (b) Party A and the Transferee are both
“dealers in notional principal contracts” within the meaning of Treasury
regulations section 1.1001-4 (in each case as certified by such entity);(c) as
of the date of such transfer the Transferee would not be required to withhold or
deduct on account of Tax from any payments under this Agreement or would be
required to gross up for such Tax under Section 2(d)(i)(4); (d) an Event of
Default or Termination Event would not occur as a result of such transfer; (e)
the Transferee contracts with Party B pursuant to a written instrument (the
“Transfer Agreement”) (A) (i) on terms which are effective to transfer to the
Transferee all, but not less than all, of Party A’s rights, liabilities, duties
and obligations under the Agreement and all relevant Transactions, which terms
are identical to the terms of this Agreement, other than party names, dates
relevant to the effective date of such transfer, tax representations (provided
that the representations in Part 2(a)(i) are not modified) and any other
representations regarding the status of the substitute counterparty of the type
included in Part 5(b)(iv),
 
 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 17 of 23


 
Part 5(v)(i)(2) or Part 5(v)(ii), notice information and account details, and
(ii) each Rating Agency has been given prior written notice of such transfer, or
(B) (i) on terms that (x) have the effect of preserving for Party B the economic
equivalent of all payment and delivery obligations (whether absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
under this Agreement immediately before such transfer and (y) are, in all
material respects, no less beneficial for Party B than the terms of this
Agreement immediately before such transfer, as determined by Party B, and (ii)
Moody’s has been given prior written notice of such transfer and the Rating
Agency Condition is satisfied with respect to S&P; (f) Party A will be
responsible for any costs or expenses incurred in connection with such transfer
(including any replacement cost of entering into a replacement transaction); and
(g) such transfer otherwise complies with the terms of the Pooling and Servicing
Agreement.


“Rating Agency Condition” means, with respect to any particular proposed act or
omission to act hereunder and each Rating Agency specified in connection with
such proposed act or omission, that each such Rating Agency provides prior
written confirmation that the proposed action or inaction would not cause a
downgrade or withdrawal of the then-current rating of any Certificates.


“Rating Agencies” mean, with respect to any date of determination, each of S&P
and Moody’s, to the extent that each such rating agency is then providing a
rating for any of the IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage
Pass-Through Certificates, Series 2007-AR2 (the “Certificates”).


“Relevant Entities” mean Party A and, to the extent applicable, a guarantor
under an Eligible Guarantee.


“Replacement Transaction” means, with respect to any Terminated Transaction or
group of Terminated Transactions, a transaction or group of transactions that
(A) has terms which would be effective to transfer to a transferee all, but not
less than all, of Party A’s rights, liabilities, duties and obligations under
this Agreement and all relevant Transactions, which terms are identical to the
terms of this Agreement, other than party names, dates relevant to the effective
date of such transfer, tax representations (provided that the representations in
Part 2(a)(i) are not modified) and any other representations regarding the
status of the substitute counterparty of the type included in Part 5(b)(iv),
Part 5(v)(i)(2) or Part 5(v)(ii), notice information and account details, save
for the exclusion of provisions relating to Transactions that are not Terminated
Transactions, or (B) (x) would have the effect of preserving for Party B the
economic equivalent of any payment or delivery (whether the underlying
obligation was absolute or contingent and assuming the satisfaction of each
applicable condition precedent) under this Agreement in respect of such
Terminated Transaction or group of Terminated Transactions that would, but for
the occurrence of the relevant Early Termination Date, have been required after
that date, and (y) has terms which are, in all material respects, no less
beneficial for Party B than those of this Agreement (save for the exclusion of
provisions relating to Transactions that are not Terminated Transactions), as
determined by Party B.


“Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings at least equal to the Required Ratings Threshold. For purposes of
determining whether a Required Ratings Downgrade Event has occurred, each
Relevant Entity shall provide its credit ratings to Party B in writing, upon
request of Party B.




“Required Ratings Threshold” means each of the S&P Required Ratings Threshold
and the Moody’s Second Trigger Ratings Threshold.


“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.


“S&P Approved Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a short-term unsecured
and unsubordinated debt rating of “A-1” from S&P, or, if such entity does not
have a short-term unsecured and unsubordinated debt rating from S&P, a long-term
unsecured and unsubordinated debt rating or counterparty rating of “A+” from
S&P.


“S&P Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings from S&P at least equal to the S&P Required Ratings Threshold.


 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 18 of 23


 
“S&P Required Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, (I) if such entity is a
Financial Institution, a short-term unsecured and unsubordinated debt rating of
“A-2” from S&P, or, if such entity does not have a short-term unsecured and
unsubordinated debt rating from S&P, a long-term unsecured and unsubordinated
debt rating or counterparty rating of “BBB+” from S&P, or (II) if such entity is
not a Financial Institution, a short-term unsecured and unsubordinated debt
rating of “A-1” from S&P, or, if such entity does not have a short-term
unsecured and unsubordinated debt rating from S&P, a long-term unsecured and
unsubordinated debt rating or counterparty rating of “A+” from S&P.


 


 
 [Remainder of this page intentionally left blank.]
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 19 of 23


 
Item 4.        Account Details and Settlement Information:
 


Payments to Party A:


Citibank, N.A., New York
           ABA Number: 021-0000-89, for the account of Bear, Stearns Securities
Corp.
           Account Number: 0925-3186, for further credit to Bear Stearns
Financial Products Inc.
           Sub-account  Number: 102-04654-1-3
Attention: Derivatives Department


Payments to Party B:


Deutsche Bank Trust Co Americas, New York, NY 10006
ABA Number: 021-001-033
Account Number: 01419663
Name: NYLTD Funds Control Stars West
Re: IMSC 2007-AR2 Collateral Account






NEITHER THE BEAR STEARNS COMPANIES INC. NOR ANY SUBSIDIARY OR AFFILIATE OF THE
BEAR STEARNS COMPANIES INC. OTHER THAN PARTY A IS AN OBLIGOR OR A CREDIT SUPPORT
PROVIDER ON THIS AGREEMENT.


This Agreement may be executed in several counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.


Party B hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Party A a facsimile of the fully-executed
Confirmation to 212-272-9857. For inquiries regarding U.S. Transactions, please
contact Derivatives Documentation by telephone at 212-272-2711.  For all other
inquiries please contact Derivatives Documentation by telephone at
353-1-402-6233. Originals will be provided for your execution upon your request.
 
 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 20 of 23


We are very pleased to have executed this Transaction with you and we look
forward to completing other transactions with you in the near future.

Very truly yours,


BEAR STEARNS FINANCIAL PRODUCTS INC.






By:           _______________________________
Name:
Title:




Party B, acting through its duly authorized signatory, hereby agrees to, accepts
and confirms the terms of the foregoing as of the date hereof.


DEUTSCHE BANK NATIONAL TRUST COMPANY, NOT IN ITS INDIVIDUAL CAPACITY, BUT SOLELY
AS SUPPLEMENTAL INTEREST TRUSTEE ON BEHALF OF THE SUPPLEMENTAL INTEREST TRUST
WITH RESPECT TO INDYMAC IMSC MORTGAGE LOAN TRUST 2007-AR2, MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-AR2






By:           _______________________________
Name:
Title:








lm


 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 21 of 23


 
SCHEDULE I


From and including
To but excluding
Notional Amount
(USD)
Cap Rate
(%)
       
Effective Date
8/25/2007
282,741,000.00
6.32618
8/25/2007
9/25/2007
280,576,000.00
6.32507
9/25/2007
10/25/2007
274,091,000.00
6.54240
10/25/2007
11/25/2007
267,302,000.00
6.32266
11/25/2007
12/25/2007
260,231,000.00
6.53960
12/25/2007
1/25/2008
252,901,000.00
6.31955
1/25/2008
2/25/2008
245,354,000.00
6.31774
2/25/2008
3/25/2008
237,616,000.00
6.76763
3/25/2008
4/25/2008
229,840,000.00
6.31334
4/25/2008
5/25/2008
222,204,000.00
6.52940
5/25/2008
6/25/2008
214,765,000.00
6.30834
6/25/2008
7/25/2008
207,543,000.00
6.52420
7/25/2008
8/25/2008
200,534,000.00
6.30304
8/25/2008
9/25/2008
193,730,000.00
6.30024
9/25/2008
10/25/2008
187,127,000.00
6.51570
10/25/2008
11/25/2008
180,717,000.00
6.29414
11/25/2008
12/25/2008
174,496,000.00
6.50940
12/25/2008
1/25/2009
168,458,000.00
6.28764
1/25/2009
2/25/2009
162,598,000.00
6.28414
2/25/2009
3/25/2009
156,910,000.00
6.98274
3/25/2009
4/25/2009
151,390,000.00
6.27684
4/25/2009
5/25/2009
146,031,000.00
6.49130
5/25/2009
6/25/2009
140,831,000.00
6.26874
6/25/2009
7/25/2009
135,783,000.00
6.48300
7/25/2009
8/25/2009
130,884,000.00
6.25994
8/25/2009
9/25/2009
126,129,000.00
6.25534
9/25/2009
10/25/2009
121,966,000.00
6.47250
10/25/2009
11/25/2009
117,932,000.00
6.25264
11/25/2009
12/25/2009
113,673,000.00
6.46800
12/25/2009
1/25/2010
108,567,000.00
6.25669
1/25/2010
2/25/2010
104,550,000.00
6.25915
2/25/2010
3/25/2010
96,751,000.00
6.97711
3/25/2010
4/25/2010
93,061,000.00
6.27000
4/25/2010
5/25/2010
89,611,000.00
6.48890
5/25/2010
6/25/2010
86,534,000.00
6.26716
6/25/2010
7/25/2010
83,543,000.00
6.48500
7/25/2010
8/25/2010
80,707,000.00
6.26355
8/25/2010
9/25/2010
78,332,000.00
6.26175
9/25/2010
10/25/2010
76,026,000.00
6.47930
10/25/2010
11/25/2010
73,789,000.00
6.25795
11/25/2010
12/25/2010
71,617,000.00
6.47540
12/25/2010
1/25/2011
69,509,000.00
6.25385
1/25/2011
2/25/2011
67,463,000.00
6.25175
2/25/2011
3/25/2011
65,477,000.00
6.95493

 
 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 22 of 23



3/25/2011
4/25/2011
63,550,000.00
6.24735
4/25/2011
5/25/2011
61,679,000.00
6.46450
5/25/2011
6/25/2011
59,863,000.00
6.24265
6/25/2011
7/25/2011
58,101,000.00
6.45960
7/25/2011
8/25/2011
56,390,000.00
6.23765
8/25/2011
9/25/2011
54,619,000.00
6.23359
9/25/2011
10/25/2011
53,011,000.00
6.45030
10/25/2011
11/25/2011
51,347,000.00
6.22867
11/25/2011
12/25/2011
49,271,000.00
6.44800
12/25/2011
1/25/2012
46,362,000.00
6.25135
1/25/2012
2/25/2012
44,322,000.00
6.24923
2/25/2012
3/25/2012
29,681,000.00
6.75741
3/25/2012
4/25/2012
11,229,000.00
6.12565
4/25/2012
5/25/2012
7,467,000.00
6.12490
5/25/2012
6/25/2012
5,447,000.00
5.75945
6/25/2012
Termination Date
5,287,000.00
5.96330







 
 

--------------------------------------------------------------------------------

 
Reference Number: FXNCC9859
Deutsche Bank National Trust Company, not in its individual capacity, but solely
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust
with respect to IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through
Certificates, Series 2007-AR2
July 30, 2007
Page 23 of 23





Annex A


Paragraph 13 of the Credit Support Annex


Annex B


Item 1115 Agreement



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------